Exhibit 10(uu)

EXECUTION COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of October 10, 2007, among Texas Competitive
Electric Holdings Company LLC, a Delaware limited liability company (the
“Company”), each of the Subsidiaries of the Company listed on the signature
pages hereto or that becomes a party hereto pursuant to Section 8.13 (each such
entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Company are referred to collectively
as the “Grantors”) and Citibank, N.A., as Collateral Agent (in such capacity,
the “Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Company is party to the Credit Agreement, dated as of October 10,
2007 (as the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”) among US
Holdings, the Company, the lending institutions from time to time parties
thereto (the “Lenders”), Citibank, N.A., as Administrative Agent and as
Collateral Agent, and the other agents and entities party thereto;

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans and Posting Advances to the Company and the Letter of Credit
Issuers have agreed to issue Letters of Credit for the account of the Parent and
its Subsidiaries (collectively, the “Extensions of Credit”) upon the terms and
subject to the conditions set forth therein, (b) one or more Cash Management
Banks may from time to time enter into Secured Cash Management Agreements and
(c) one or more Hedge Banks may from time to time enter into Secured Hedging
Agreements and/or Secured Commodity Hedging Agreements;

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (as the same may
be amended, restated, supplemented or otherwise modified, refinanced or replaced
from time to time, the “Guarantee”), Energy Future Competitive Holdings Company
(“US Holdings”) and each Subsidiary Grantor party thereto has unconditionally
and irrevocably guaranteed, as primary obligor and not merely as surety, to the
Collateral Agent for the benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

WHEREAS, each Subsidiary Grantor is a Guarantor;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Company to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Company under the Credit Agreement that the Grantors shall have executed and
delivered this Security Agreement to the Collateral Agent for the benefit of the
Secured Parties;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Company under the Credit Agreement, to induce each Cash Management Bank
to enter into Secured Cash Management Agreements and to induce each Hedge Bank
to enter into Secured Hedging Agreements and/or Secured Commodity Hedging
Agreements with US Holdings, the Company and/or its Subsidiaries, the Grantors
hereby agree with the Collateral Agent, for the benefit of the Secured Parties,
as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein): Account, As-Extracted Collateral, Certificated Securities,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Documents, Fixtures, Instruments, Inventory, Letter-of-Credit Right, Securities,
Securities Account, Security Entitlement, Supporting Obligation, and Tangible
Chattel Paper.

(c) The following terms shall have the following meanings:

“Accession Agreement” shall have meaning provided to it in the Intercreditor
Agreement.

“Bundled Payment” shall mean an amount paid or payable by an obligor to a
Grantor pursuant to a bundled bill, which amount includes both (a) Excluded
Property under clauses (a) or (c) (or both such clauses) of the definition of
such term, and (b) other amounts.

“Bundled Payment Amount” shall mean amounts paid or payable to any Grantor and
described in clause (b) of the definition of Bundled Payment.

“Collateral” shall have the meaning provided in Section 2.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.

“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.

“Conduit Purchase Agreement” means the Fourth Amended and Restated Trade
Receivables Purchase and Sale Agreement, dated as of August 4, 2003, as amended,
among TXU Receivables Company, as Seller, TXU Business Services Company, as
Collection Agent, the purchasers party thereto, the Managing Agents party
thereto, and the Administrative Agent named therein.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

 

-2-



--------------------------------------------------------------------------------

“copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, including those referred to on Schedule 1.

“Deposit Agreement” shall mean the deposit agreement substantially in the form
of Exhibit A hereto.

“Deposit L/C Loan Collateral Account” shall have the meaning set forth in the
Deposit Agreement.

“Energy Plaza Lessee” shall have the meaning provided in Section 8.16.

“equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien,
in each case permitted by the Credit Agreement and the terms of the Indebtedness
secured by such Lien prohibit assignment of, or granting of a security interest
in, such Grantor’s rights and interests therein (other than to the extent that
any such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law), provided, that
immediately upon the repayment of all Indebtedness secured by such Lien, such
Grantor shall be deemed to have granted a Security Interest in all the rights
and interests with respect to such equipment.

“Excluded Lease Rights” shall mean any Operating Lease Rights to the extent
that, pursuant to the terms of an Operating Lease, the granting of a Security
Interest or Lien in such Operating Lease Rights (i) would be prohibited without
the consent by any other party thereto (other than a Credit Party), unless all
such consents have been obtained, or (ii) would represent a breach or default
thereunder or give any other party thereto (other than a Credit Party) the right
to terminate its obligations or the Grantor’s rights thereunder with or without
the lapse of time, the giving of notice, or both (other than to the extent that
any such prohibition, restriction or obligation referred to in clauses (i) and
(ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consent or
comply with such obligations).

“Excluded Property” shall mean (a) Receivables Facility Assets purported to be
sold, contributed or pledged by any Participating Receivables Grantor pursuant
to a Permitted Receivables Financing (which shall be deemed to include
“Receivable Assets” as defined in the Existing Securitization Documentation),
(b) collections or proceeds of Receivables Facility Assets repurchased by a
Participating Receivables Grantor pursuant to the provisions of a Permitted
Receivables Financing, while such

 

-3-



--------------------------------------------------------------------------------

collections or proceeds are in a lockbox, collateral account or similar account
established pursuant to such Permitted Receivables Financing to receive
collections of Receivables Facility Assets or are in an account subject to an
intercreditor agreement related to Transition Charges or Transition Property,
(c) amounts payable to any Grantor that such Grantor is collecting on behalf of
Persons that are not Grantors, including Transition Property and Transition
Charges, and any customer deposits related to the foregoing, and (d) any Bundled
Payment Amounts, while such Bundled Payment Amounts are in a lockbox, collateral
account or similar account established pursuant to a Permitted Receivables
Financing to receive collections of Receivables Facility Assets or are in an
account subject to an intercreditor agreement related to Transition Charges or
Transition Property.

“Existing Securitization Documentation” means the Conduit Purchase Agreement,
the Parallel Purchase Commitment (as defined in the Conduit Purchase Agreement),
the Receivables Contribution and Sale Agreement (as defined in the Conduit
Purchase Agreement), and the other Transaction Documents (as defined in the
Conduit Purchase Agreement), in each case as amended, and as may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Financing Documents” shall have meaning provided to it in the Intercreditor
Agreement.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and
(d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture (i) is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto (other than a Credit Party), (ii) would not give any other party (other
than a Credit Party) to any such contract, agreement, instrument or indenture
the right to terminate its obligations thereunder or (iii) is permitted with
consent if all necessary consents to such grant of a Security Interest have been
obtained from the other parties thereto (other than to the extent that any such
prohibition referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents), provided that the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a Security Interest pursuant to this Security Agreement in any Subject
Account or any money or other amounts due or to become due under any such
contract, agreement, instrument or indenture.

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

 

-4-



--------------------------------------------------------------------------------

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor: (A) all Copyrights, Trademarks and Patents, and (B) all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise now
owned or hereafter acquired, including (a) all information used or useful
arising from the business including all goodwill, trade secrets, trade secret
rights, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas and all other proprietary
information, and (b) rights, priorities and privileges relating to the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in any such rights, priorities and privileges relating to
intellectual property (i) is not prohibited by any contract, agreement or other
instrument governing such rights, priorities and privileges without the consent
of any other party thereto (other than a Credit Party), (ii) would not give any
other party (other than a Credit Party) to any such contract, agreement or other
instrument the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the relevant parties (other than to the extent
that any such prohibition referred to in clauses (i), (ii) and (iii) would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) (it being understood that the foregoing shall not be
deemed to obligate such Grantor to obtain such consents).

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor (other than (i) as pledged pursuant to the
Pledge Agreement and (ii) any Excluded Stock or Stock Equivalents), whether now
or hereafter acquired by any Grantor, except, in each case to the extent the
grant by a Grantor of a Security Interest therein pursuant to this Security
Agreement in its right, title and interest in any such Investment Property
(i) is prohibited by any contract, agreement, instrument or indenture governing
such Investment Property without the consent of any other party thereto (other
than a Credit Party or a wholly owned subsidiary of a Credit Party) unless such
consent has been expressly obtained, or (ii) would give any other party (other
than a Credit Party or a wholly owned subsidiary of a Credit Party) to any such
contract, agreement, instrument or indenture the right to terminate its
obligations thereunder (other than to the extent that any such prohibition
referred to in clauses (i) and (ii) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate any Grantor to
seek or obtain any such consents referred to in clauses (i) or (ii) above).

“Lessor” shall have the meaning provided in Section 8.16.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“Operating Lease” shall mean any lease of any property (whether real, personal
or mixed) by any Grantor as lessee that does not constitute a Capital Lease with
respect to such Grantor.

“Operating Lease Rights” shall mean any property, rights or interests of an
Grantor as lessee pursuant to an Operating Lease.

“Participating Receivables Grantor” means any Grantor that is or becomes a
participant in a Permitted Receivables Financing.

 

-5-



--------------------------------------------------------------------------------

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement.

“patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Patents” shall mean all patents now owned or hereafter acquired by any Grantor,
including those referred to on Schedule 2.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Properties” shall have the meaning provided in Section 8.16.

“Required Secured Parties” shall have meaning provided to it in the
Intercreditor Agreement.

“Secured Obligations” shall have meaning provided to it in the Intercreditor
Agreement.

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Security Interest” shall have the meaning provided in Section 2.

“Subject Accounts” shall have the meaning provided in Section 5.1.

 

-6-



--------------------------------------------------------------------------------

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Trademarks” shall mean all trademarks now owned or hereafter acquired by any
Grantor, including those referred to on Schedule 3; provided that any United
States “intent to use” trademark applications for which a “statement of use” or
“amendment to allege use” has not been filed and accepted in the United States
Patent and Trademark Office (but only until such statement is filed and
accepted), or to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable United States
federal law, are excluded from this definition.

“Transition Charges” has the meaning ascribed to such term in Section 39.302(7)
of the Texas Utilities Code.

“Transition Property” has the meaning ascribed to such term in Section 39.302(8)
of the Texas Utilities Code.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(d) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-7-



--------------------------------------------------------------------------------

(f) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(g) References to “Lenders” in this Security Agreement shall be deemed to
include Cash Management Banks and Hedge Banks.

2. Grant of Security Interest.

(a) Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Collateral Agent, for the benefit of
the Secured Parties, and grants to the Collateral Agent, for the benefit of the
Secured Parties a lien on and security interest in (the “Security Interest”),
all of its right, title and interest in, to and under all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all equipment and fixtures;

(v) all General Intangibles;

(vi) all Instruments;

(vii) all Intellectual Property;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Supporting Obligations;

(xi) all Collateral Accounts;

(xii) the Deposit L/C Loan Collateral Account;

(xiii) all minerals, oil, gas and As-Extracted Collateral;

(xiv) all books and records pertaining to the Collateral; and

(xv) the extent not otherwise included, all Proceeds and products of any and all
of the foregoing;

 

-8-



--------------------------------------------------------------------------------

provided, that notwithstanding anything to the contrary in this Agreement
(x) the Collateral shall exclude (A) Excluded Stock and Stock Equivalents or any
other Stock or Stock Equivalents of any Person pledged (or specifically excluded
from the pledge) pursuant to the Pledge Agreement, (B) Excluded Property,
(C) motor vehicles and other assets subject to certificates of title,
(D) Letter-of Credit Rights, (E) Commercial Tort Claims, (F) Excluded Lease
Rights, (G) assets specifically requiring perfection through control agreements
(other than the Deposit L/C Loan Collateral Account), (H) property or assets
subject to capital leases and purchase money obligations to the extent subject
to a Lien, in each case permitted by the Credit Agreement, and the terms of the
Indebtedness secured by such Lien prohibit assignment of, or granting of a
security interest in, such Grantor’s rights and interests therein (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law), provided,
that immediately upon the repayment of all Indebtedness secured by such Lien,
such Grantor shall be deemed to have granted a Security Interest in all the
rights and interests with respect to such property or assets, and (J) any assets
as to which the Collateral Agent and the Company have determined that the costs
or other consequences (including adverse tax consequences) of providing a
security interest in is excessive in view of the benefits to be gained thereby
by the Lenders and (y) none of the items included in clauses (i) through
(xiv) above shall constitute Collateral to the extent (and only to the extent)
that the grant of the Security Interest therein would violate any Requirement of
Law applicable to such Collateral.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Company, other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Security Agreement, and such
financing statements and amendments may describe the Collateral covered thereby
as “all assets”, “all personal property” or words of similar effect; provided
that, with respect to As-Extracted Collateral, the Collateral Agent shall only
file or record financing statements in the Secretary of State or other central
filing office of the jurisdiction of organization of a Grantor except in
connection with a Mortgage. Each Grantor hereby also authorizes the Collateral
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements.

Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted
hereunder by each Grantor, without the signature of any Grantor, and naming any
Grantor or the Grantors as debtors and the Collateral Agent (for the benefit of
the Secured Parties), as the case may be, as secured party.

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

-9-



--------------------------------------------------------------------------------

3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

3.1. Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (b) the Liens permitted by the Credit Agreement and (c) any
Liens securing Indebtedness which is no longer outstanding or any Liens with
respect to commitments to lend which have been terminated, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral that evidences a Lien securing any
material Indebtedness is on file or of record in any public office, except such
as (i) have been filed in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to this Security Agreement or (ii) are permitted by the
Credit Agreement. The information set forth in the Perfection Certificate is
complete and accurate in all respects as of the date hereof.

3.2. Perfected First Priority Liens.

(a) This Security Agreement is effective to create in favor of the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, legal, valid
and enforceable Security Interests in the Collateral, subject to the effects of
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general equitable principles.

(b) Subject to the limitations set forth in clause (c) of this Section 3.2, the
Security Interests granted pursuant to this Security Agreement (i) will
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), (B), (C) or (D) of this paragraph and other than with respect to any
As-Extracted Collateral that requires the filing or recording of financing
statements other than in the office of the Secretary of State or other central
filing office in the jurisdiction of organization of the applicable Grantor in
order to perfect) in favor of the Collateral Agent, for the benefit of the
Secured Parties, as collateral security for the Obligations, upon (A) the
completion of the filing in the applicable filing offices of all financing
statements, in each case, naming each Grantor as “debtor” and the Collateral
Agent as “secured party” and describing the Collateral, (B) delivery to the
Collateral Agent (or its bailee) of all Instruments, Chattel Paper, Certificated
Securities and negotiable Documents in each case, properly endorsed for transfer
to the Collateral Agent or in blank, (C) delivery to the Collateral Agent of the
fully executed Deposit Agreement and (D) completion of the filing, registration
and recording of a fully executed agreement in the form hereof (or a supplement
hereto) and containing a description of all Collateral constituting registered
Patents and Trademarks in the United States Patent and Trademark Office (or any
successor office) within a three month period (commencing as of the date hereof)
or, with respect to Collateral constituting United States Patents and United
States registered Trademarks acquired after the date hereof, within three months
thereafter, and all Collateral constituting registered Copyrights in the United
States Copyright Office (or any successor office) within a one month period
(commencing as of the date hereof) or, with respect to Collateral constituting
registered United States Copyrights acquired after the date hereof, within one
month thereafter pursuant to 35 USC § 261, 15 USC § 1060 or 17 USC § 205 and the
regulations thereunder, and otherwise as may be required pursuant to the laws of
any other necessary jurisdiction to the extent that a security interest may be
perfected by such filings, registrations and recordings, and (ii) are prior to
all other Liens on the Collateral other than Liens permitted pursuant to
Section 10.2 of the Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings approved by United States government offices
with respect to Intellectual Property or (iii) delivery to the Collateral Agent
(or its bailee) to be held in its possession of all Collateral consisting of
Tangible Chattel Paper, Instruments, Certificated Securities or Negotiable
Documents; provided that the Grantors shall not be required to deliver to the
Collateral Agent any Tangible Chattel Paper, Instruments, Certificated
Securities or Negotiable Documents with an individual fair market value of less
than $10,000,000. Notwithstanding anything to the contrary herein, no Grantor
shall be required to complete any filings or other actions with respect to the
perfection of the security interests created hereby in any jurisdiction outside
of the United States.

(d) It is understood and agreed that the Security Interests in Investment
Property created hereunder shall not prevent the Grantors from using such assets
in the ordinary course of their respective businesses.

3.3. Bundled Payments. As of the date hereof, it is not billing for, and has no,
Bundled Payments.

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations are paid in full, the Commitments are terminated and no Letters
of Credit thereunder remains outstanding (or all such Letters of Credit shall
have been cash collateralized):

4.1. Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interest created by this Security
Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to
Section 3.2(c).

(b) Such Grantor will furnish to the Collateral Agent and the Lenders from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent may reasonably request. In addition, within 30 days after
the end of each calendar quarter, such Grantor will deliver to the Collateral
Agent a written supplement substantially in the form of Annex A hereto with
respect to any additional Copyrights, Patents and Trademarks registered or
applied for with the United States Patent and Trademark Office or the United
States Copyright Office and acquired by such Grantor after the date hereof, all
in reasonable detail.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents, including all applicable documents
required under Section 3.2(b)(i)(C)), which may be required under any applicable
law, or which the Collateral Agent or the Required Secured Parties may
reasonably request, in order (i) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (ii) to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any

 

-11-



--------------------------------------------------------------------------------

Collateral, including the filing of any financing or continuation statements
under the Uniform Commercial Code in effect in any jurisdiction with respect to
the Security Interests created hereby and all applicable documents required
under Section 3.2(b)(i)(C), all at the expense of such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Domestic Subsidiary that is required by the Credit Agreement to become a party
hereto, the relevant Grantor after the acquisition or creation thereof shall
promptly take all actions required by the Credit Agreement or this Section 4.1.

(e) The Collateral Agent has a first priority security interest in the Deposit
L/C Loan Collateral Account which security interest is perfected by Control (as
defined in Section 9-104 of the UCC). No Pledgor shall grant Control of the
Deposit L/C Loan Collateral Account to any person other than the Collateral
Agent and no Pledgor shall grant Control of any other Deposit Account to any
other Person, except in connection with a Permitted Lien.

4.2. Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent promptly (and in any event within 30 days of such change) a
written notice of any change (i) in its legal name, (ii) in its jurisdiction of
organization or location for purposes of the UCC, (iii) in its identity or type
of organization or corporate structure or (iv) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph. Each Grantor also agrees promptly to notify the Collateral Agent if
any material portion of the Collateral is damaged or destroyed.

4.3. Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under the Credit
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder

4.4. Bundled Payments. From and after the date hereof, no Grantor shall
voluntary include Bundled Payment Amounts in a bundled bill.

5. Remedial Provisions.

5.1. Certain Matters Relating to Accounts.

(a) At any time after the occurrence and during the continuance of an Event of
Default and after giving reasonable written notice to the Company and any other
relevant Grantor, the Administrative Agent shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts that are
Collateral (the “Subject Accounts”) in any manner and through any medium that
such Agent reasonably considers advisable, and each Grantor shall furnish all
such assistance and information as such Agent may require in connection with
such test verifications. Such Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Party.

 

-12-



--------------------------------------------------------------------------------

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Subject Accounts and the Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Subject Accounts, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of and on terms and conditions reasonably satisfactory to
the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Collateral Agent
and the Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Subject Accounts shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Collateral Agent’s written request at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Subject Accounts,
including all original orders, invoices and shipping receipts.

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Subject Accounts, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof, or allow any credit or discount whatsoever thereon if the Collateral
Agent shall have instructed the such Grantor in writing not to grant or make any
such extension, credit, discount, compromise or settlement under any
circumstances during the continuance of such Event of Default.

(e) At the direction of the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default, each Grantor shall grant to the Collateral
Agent to the extent assignable, an irrevocable, non-exclusive, fully paid-up,
royalty-free, worldwide license to use, assign, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Grantor. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation of
printout thereof.

5.2. Communications with Credit Parties; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable written notice to the relevant Grantor of its intent to
do so, communicate with obligors under the Subject Accounts to verify with them
to the Collateral Agent’s satisfaction the existence, amount and terms of any
Subject Accounts. The Collateral Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Subject Accounts that the Subject Accounts have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

 

-13-



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Subject Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Subject Account (or any agreement giving rise thereto) by reason of or
arising out of this Security Agreement or the receipt by the Collateral Agent or
any Secured Party of any payment relating thereto, nor shall the Collateral
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Subject Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

5.3. Proceeds to be Turned Over to Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Subject Accounts, if an Event of Default shall occur and
be continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the
Secured Parties pursuant to the Intercreditor Agreement in connection with an
Event of Default under Section 11.5 of the Credit Agreement shall be deemed to
constitute a request by the Collateral Agent for the purposes of this sentence
and in such circumstances, no such written notice shall be required), all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Collateral Agent and the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its dominion and control and on terms and conditions reasonably
satisfactory to the Collateral Agent. All Proceeds while held by the Collateral
Agent in a Collateral Account (or by such Grantor in trust for the Collateral
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4.

5.4. Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 4.1 of the
Intercreditor Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

5.5. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC or any other applicable law and also may, with notice to the
relevant Grantor, sell the Collateral or any part thereof in one or more parcels
at one or more public or private sales, at any exchange, broker’s board or
office of the Collateral Agent or any Lender or elsewhere for cash or on credit
or for future delivery at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the

 

-14-



--------------------------------------------------------------------------------

purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent and any Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, and the Collateral Agent or such Secured Party may pay the purchase
price by crediting the amount thereof against the Obligations. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the extent permitted
by law, each Grantor hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Collateral Agent’s request to assemble the
Collateral and make it available to the Collateral Agent, at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.5 in accordance with the provisions of
Section 5.4.

5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable and documented fees, disbursements and
other charges of one firm of counsel and, if necessary, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction, to
the Administrative Agent and Collateral Agent (and, in the case of an actual or
perceived conflict of interest where the Person affected by such conflict
informs the Company of such conflict and thereafter, after receipt of the
consent of the Company (which consent shall not be unreasonably withheld or
delayed), retains its own counsel, of another firm of counsel for such affected
Person) to collect such deficiency.

5.7. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Obligations made
by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and any Secured Cash Management Agreements, Secured
Hedging Agreements, and Secured Commodity Hedging Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement, the applicable Cash Management Bank or Hedge Bank)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect,

 

-15-



--------------------------------------------------------------------------------

secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Security Agreement or any property subject thereto. When
making any demand hereunder against any Grantor, the Collateral Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Company or any Grantor or any other Person, and any failure by the
Collateral Agent or any other Secured Party to make any such demand or to
collect any payments from the Company or any Grantor or any other Person or any
release of the Company or any Grantor or any other Person shall not relieve any
Grantor in respect of which a demand or collection is not made or any Grantor
not so released of its several obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Collateral Agent or any other Secured Party against any Grantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

6. The Collateral Agent.

6.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or otherwise, for the purpose of carrying out the terms
of this Security Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, either in the
Collateral Agent’s name or in the name of such Grantor or otherwise, without
assent by such Grantor, to do any or all of the following, in each case after
the occurrence and during the continuance of an Event of Default and after
written notice by the Collateral Agent of its intent to do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Subject
Account or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Subject Account or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

 

-16-



--------------------------------------------------------------------------------

(v) obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its affiliates in
any manner other than with respect to its continuing rights in such Collateral);

(xii) assign any Intellectual Property (along with the goodwill of the business
to which any such Intellectual Property pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable business discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Agent deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
and the Secured Parties’ Security Interests therein and to effect the intent of
this Security Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

 

-17-



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1 (to the extent required to be
reimbursed by the Grantors pursuant to the Credit Documents), together with
interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by the Collateral Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

6.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3. Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement, and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

6.4. Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.

 

-18-



--------------------------------------------------------------------------------

6.5. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a) This Security Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until all Secured Obligations (other than any contingent
indemnity obligations not then due) and the obligations of each Grantor under
this Security Agreement shall have been satisfied by payment in full, the
Commitments shall be terminated and no Letters of Credit shall be outstanding
(or all such Letters of Credit shall have been fully Cash Collateralized or
otherwise back-stopped to the reasonable satisfaction of the applicable Letter
of Credit Issuers), notwithstanding that from time to time during the term of
the Credit Agreement and any Secured Cash Management Agreement, Secured Hedging
Agreement or Secured Commodity Hedging Agreement the Credit Parties may be free
from any Obligations.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Grantor
shall be automatically released upon the consummation of any transaction
permitted under the Credit Agreement as a result of which such Subsidiary
Grantor ceases to be a Subsidiary Guarantor.

(c) Upon any sale, transfer or other disposition by any Grantor of any
Collateral that is permitted under the Credit Agreement or upon the
effectiveness of any written consent to the release of the Security Interest
granted hereby in any Collateral pursuant to Section 13.1 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released and such Collateral sold, transferred or disposed of free and clear of
the Lien and Security Interests created hereby.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Agent.

6.6. Reinstatement. Each Grantor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the Proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

7. Collateral Agent as Agent.

(a) Citibank, N.A. has been appointed to act as the Collateral Agent under the
Credit Agreement, by the Lenders under the Credit Agreement and, by their
acceptance of the benefits hereof, the other Secured Parties. The Collateral
Agent shall be obligated, and shall have the right hereunder, to

 

-19-



--------------------------------------------------------------------------------

make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including the release or
substitution of Collateral), solely in accordance with this Security Agreement,
the Credit Agreement and the Intercreditor Agreement, provided that the
Collateral Agent shall exercise, or refrain from exercising, any remedies
provided for in Section 5 in accordance with the instructions of Required
Secured Parties. In furtherance of the foregoing provisions of this
Section 7(a), each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of the applicable Secured Parties in accordance with the
terms of this Section 7(a).

(b) The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Collateral Agent pursuant to Section 12.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Security
Agreement; removal of the Collateral Agent shall also constitute removal under
this Security Agreement; and appointment of a Collateral Agent pursuant to
Section 12.9 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Security Agreement. Upon the acceptance of
any appointment as Collateral Agent under Section 12.9 of the Credit Agreement
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Security Agreement, and
the retiring or removed Collateral Agent under this Security Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums, securities
and other items of Collateral held hereunder, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Security Agreement, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the Security Interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Security Agreement. After
any retiring or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Security Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Security
Agreement while it was Collateral Agent hereunder.

(c) The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Cash Management
Agreement, Secured Commodity Hedging Agreement or Secured Hedging Agreement the
obligations under which constitute Obligations, unless it shall have received
written notice in form and substance satisfactory to the Collateral Agent from a
Grantor or any such Secured Party as to the existence and terms of the
applicable Secured Cash Management Agreement, Secured Commodity Hedging
Agreement or Secured Hedging Agreement, it being agreed by the Collateral Agent
that delivery of a duly executed Accession Agreement pursuant to the terms of
the Intercreditor Agreement shall comply with the requirements of this clause
(c).

8. Miscellaneous.

8.1. Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 13.1 of the Credit Agreement.

 

-20-



--------------------------------------------------------------------------------

8.2. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

8.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all reasonable and documented
out-of-pocket costs and expenses (including all reasonable and documented fees,
disbursements and other charges of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Administrative Agent and Collateral Agent
(and, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Company of such conflict and
thereafter, after receipt of the consent of the Company (which consent shall not
be unreasonably withheld or delayed), retains its own counsel, of another firm
of counsel for such affected Person)) that may be paid or incurred by any
Secured Party in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, such Grantor under
this Security Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Security
Agreement, other than Excluded Taxes and any interest, penalties or expenses
caused by the Collateral Agent’s or a Secured Party’s gross negligence or
willful misconduct.

(c) Each Grantor agrees to pay, and to save the Collateral Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Security Agreement to the extent the
Company would be required to do so pursuant to Section 13.5 of the Credit
Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Financing Documents.

 

-21-



--------------------------------------------------------------------------------

8.5. Successors and Assigns. The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Security
Agreement without the prior written consent of the Collateral Agent except
pursuant to a transaction permitted by the Credit Agreement.

8.6. Counterparts. This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (e.g., a “pdf” or “tif”
file)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Security
Agreement signed by all the parties shall be lodged with the Collateral Agent
and the Company.

8.7. Severability. Any provision of this Security Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

8.8. Section Headings. The Section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.9. Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

8.10. GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.11. Submission to Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

-22-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

8.12. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Security Agreement and the other Credit Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Security Agreement or any of the other Credit Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.

8.13. Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex B hereto or in such other form reasonably
satisfactory to the Collateral Agent. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

8.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

-23-



--------------------------------------------------------------------------------

8.15. Oncor Separateness.

(a) The Collateral Agent, on behalf of itself and the Secured Parties,
acknowledges (i) the legal separateness of the Company and the Grantors from
Oncor Holdings and its Subsidiaries, (ii) that the lenders under the Oncor
Credit Facility and the noteholders under Oncor and its Subsidiaries’ indentures
have likely advanced funds thereunder in reliance upon the separateness of Oncor
and its Subsidiaries (and in the case of the Oncor Credit Facility, Oncor
Holdings and its respective Subsidiaries) from the Company and the Grantors,
(iii) that Oncor Holdings and its Subsidiaries have assets and liabilities that
are separate from those of TXU Corp. and its other Subsidiaries, (iv) that the
Obligations owing under the Credit Documents are obligations and liabilities of
the Company and the Guarantors only, and are not the obligations or liabilities
of Oncor Holdings or any of its Subsidiaries, (v) that the Secured Parties shall
look solely to the Company, the Guarantors and their assets, and not to any
assets, or to the pledge of any assets, owned by Oncor Holdings or any of its
Subsidiaries, for the repayment of any amounts payable pursuant to the Credit
Documents or any Secured Cash Management Agreement, Secured Hedging Agreement or
Secured Commodity Hedging Agreement and for satisfaction of any other
Obligations owing to the Secured Parties under the Credit Documents or any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement, and (vi) that none of Oncor Holdings or its
Subsidiaries shall be personally liable to the Secured Parties for any amounts
payable, or any other liability, under the Credit Documents or any Secured Cash
Management Agreement, Secured Hedging Agreement or Secured Commodity Hedging
Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor Holdings, Oncor, or any of their Subsidiaries, or against any
of Oncor Holdings’s, Oncor’s, or any of their Subsidiaries’ assets. The
Collateral Agent, on behalf of itself and the Secured Parties, acknowledges and
agrees that each of Oncor Holdings, Oncor, and their Subsidiaries is a third
party beneficiary of the forgoing covenant and shall have the right to
specifically enforce such covenant in any proceeding at law or in equity.

8.16. Energy Plaza Lease. To the extent no prohibited by the Credit Agreement,
each Grantor (including each additional Grantor pursuant to Section 8.13 hereof)
hereby irrevocably waives and releases, for the benefit of the Energy Plaza
Lessee (as hereinafter defined), any direct or indirect right of reimbursement,
subrogation or other claims which such Grantor may now or in the future have
against the Energy Plaza Lessee with respect to any Qualified Letter of Credit
(as defined in the First Amendment to Lease Agreement) dated as of June 1, 2007
between U.S. Bank, N.A. (as successor-in-interest to State Street Bank and Trust
Company of Connecticut, National Association), as owner trustee of the
ZSF/Dallas Tower Trust, a Delaware grantor trust (as trustee only, and not
individually) (“Lessor”), and TXU Properties Company, a Texas corporation
(“Properties”), including any amounts drawn under the Qualified Letter of
Credit. “Energy Plaza Lessee” means Properties or a successor or assignee in its
capacity as “Lessee” pursuant to the Lease dated as of February 14, 2002 between
Lessor and Properties, as from time to time amended, modified, amended and
restated or replaced, relating to the property currently or previously known as
Energy Plaza in Dallas, Texas. This Section 8.16 shall be enforceable by the
Energy Plaza Lessee, notwithstanding the fact that it is not a party to this
Agreement. Nothing in this Section 8.16 shall be construed to modify the
relative rights and obligations of the Collateral Agent, the Secured Parties and
Grantors described elsewhere in this Security Agreement or any other Credit
Document.

8.17. Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Security Agreement, this Security Agreement is subject to the provisions of
the Intercreditor Agreement, which provisions shall supercede and control any
conflicting provisions in this Security Agreement.

 

-24-



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC By:   /s/ Anthony R. Horton  
Name: Anthony R. Horton   Title: Authorized Signatory

 

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:   /s/ Anthony R. Horton  
Name: Anthony R. Horton   Title: Authorized Signatory

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

COLLIN POWER COMPANY LLC

DECORDOVA POWER COMPANY LLC

GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC

LUMINANT BIG BROWN MINING COMPANY LLC

LUMINANT ENERGY COMPANY LLC

LUMINANT ENERGY SERVICES COMPANY

LUMINANT GENERATION COMPANY LLC

LUMINANT HOLDING COMPANY LLC

LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT MINING SERVICES COMPANY

LUMINANT POWER SERVICES COMPANY

LUMINANT RENEWABLES COMPANY LLC

MARTIN LAKE 4 POWER COMPANY LLC

MONTICELLO 4 POWER COMPANY LLC

MORGAN CREEK 7 POWER COMPANY LLC

NCA RESOURCES DEVELOPMENT COMPANY LLC

OAG GROVE MANAGEMENT COMPANY LLC

OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU CHILLED WATER SOLUTIONS COMPANY

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY RETAIL MANAGEMENT COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU ENERGY TRADING (CALIFORNIA) COMPANY

TXU ET SERVICES COMPANY

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

TXU SESCO COMPANY LLC

TXU SESCO ENERGY SERVICES COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

WICHITA/VICTORY AVE., LLC

 

By:   /s/ Anthony R. Horton   Name: Anthony R. Horton   Title: Authorized
Signatory

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

TCEH FINANCE, INC. By:   /s/ Anthony R. Horton   Name: Anthony R. Horton  
Title: Authorized Signatory

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent By:   /s/ Aaron Dannenberg   Name: Aaron
Dannenberg   Title: Vice-President

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

Copyrights

[The copyright registrations and applications listed on Schedule 7(b) of the
Perfection Certificate are incorporated by reference herein.]



--------------------------------------------------------------------------------

Schedule 2

Patents

[The patent registrations and applications listed on Schedule 7(a) of the
Perfection Certificate are incorporated by reference herein.]



--------------------------------------------------------------------------------

Schedule 3

Trademarks

[The trademark registrations and applications listed on Schedule 7(a) of the
Perfection Certificate are incorporated by reference herein.]



--------------------------------------------------------------------------------

[ANNEX A TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [ ], dated as of [                ], to the SECURITY AGREEMENT
dated as of [            ], 2007, among each of the Grantors listed on the
signature pages thereto (each such subsidiary individually, a “Grantor” and,
collectively, the “Grantors”), and Citibank, N.A., as Collateral Agent for the
Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement, dated as of October 10, 2007 (as
the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”) among Energy
Future Competitive Holdings Company, Texas Competitive Electric Holdings Company
(the “Company”), the lending institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as Administrative Agent and as Collateral Agent, and
the other agents and entities party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Company under the Credit Agreement and to induce the Cash Management
Banks and Hedge Banks to enter into Secured Cash Management Agreements, Secured
Hedging Agreements and Secured Commodity Hedging Agreements.

D. Pursuant to Section 4.1(b) of the Security Agreement, within 30 days after
the end of each calendar quarter, each Grantor has agreed to deliver to the
Collateral Agent a written supplement substantially in the form of this
Supplement with respect to any additional Copyrights, Patents and Trademarks
acquired by such Grantor after the date of the Credit Agreement. The Grantors
have identified on Schedule I, II and III hereto the additional Copyrights,
Patents and Trademarks registered or applied for with the United States Patent
and Trademark Office or the United States Copyright Office acquired by such
Grantors after the date of the Credit Agreement. The undersigned Grantors are
executing this Supplement in order to facilitate supplemental filings to be made
by the Collateral Agent with the United States Copyright Office and the United
States Patent and Trademark Office.

Accordingly, the Collateral Agent and the Grantors agree as follows:

SECTION 1. (a) Schedule 1 of the Security Agreement is hereby supplemented, as
applicable, by the information (if any) set forth in the Schedule I hereto,
(b) Schedule 2 of the Security Agreement is hereby supplemented, as applicable,
by the information (if any) set forth in the Schedule II hereto and
(c) Schedule 3 of the Security Agreement is hereby supplemented, as applicable,
by the information (if any) set forth in the Schedule III hereto.

SECTION 2. Each Grantor hereby grants to the Collateral Agent for the benefit of
the Secured Parties a security interest in the Intellectual Property set forth
in Schedules I, II and III hereto. Each Grantor hereby represents and warrants
that the information set forth on Schedules I, II and III hereto is true and
correct in all material respects as of the date hereof.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (e.g., a “pdf” or “tif” file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Collateral Agent and the Company. This Supplement shall
become effective as to each Grantor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such Grantor and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.2 of the Security Agreement.

SECTION 8. Each Grantor agrees to reimburse the Collateral Agent for its
respective reasonable and documented out-of-pocket costs and expenses in
connection with this Supplement, including the reasonable and documented fees,
other charges and disbursements of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Administrative Agent and Collateral Agent
(and, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Company of such conflict and
thereafter, after receipt of the consent of the Company (which consent shall not
be unreasonably withheld or delayed), retains its own counsel, of another firm
of counsel for such affected Person).

[Signature Pages Follow]

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

                                , as Grantor By:       Name:   Title:
                                    , as Collateral Agent By:       Name:  
Title:

[SIGNATURE PAGE TO SUPPLEMENT NO. [__] TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications:

 

OWNER

 

DESCRIPTION

 

APPLICATION
NUMBER



--------------------------------------------------------------------------------

Schedule II

Patents

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications:

 

OWNER

 

DESCRIPTION

 

APPLICATION
NUMBER



--------------------------------------------------------------------------------

Schedule III

Trademarks

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

TRADEMARK

 

REGISTRATION
NUMBER

Applications:

 

OWNER

 

TRADEMARK

 

APPLICATION
NUMBER



--------------------------------------------------------------------------------

ANNEX B TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [ ], dated as of [                    ], to the SECURITY
AGREEMENT dated as of [            ], 2007, among each of the Grantors listed on
the signature pages thereto (each such subsidiary individually, a “Grantor” and,
collectively, the “Grantors”), and Citibank, N.A., as Collateral Agent for the
Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement, dated as of October 10, 2007 (as
the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”) among Energy
Future Competitive Holdings Company, Texas Competitive Electric Holdings Company
(the “Company”), the lending institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as Administrative Agent and as Collateral Agent, and
the other agents and entities party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the Credit Agreement and to induce the respective Lenders
and the Letter of Credit Issuers to make their respective Extensions of Credit
to the Company under the Credit Agreement and to induce the Cash Management
Banks and Hedge Banks to enter into Secured Cash Management Agreements, Secured
Hedging Agreements and Secured Commodity Hedging Agreements.

D. Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that additional Subsidiaries may become Grantors under the
Security Agreement by execution and delivery of this Supplement. Each
undersigned Domestic Subsidiary (each a “New Grantor”) is executing this
Supplement in accordance with the requirements of the Security Agreement to
become a Subsidiary Grantor under the Security Agreement in order to induce the
Lenders and the Letter of Credit Issuer to make additional Extensions of Credit
and as consideration for Extensions of Credit previously made and to induce one
or more Cash Management Banks and/or Hedge Banks to enter into Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity Hedging
Agreements.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with subsection 8.13 of the Security Agreement, each
New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and each New Grantor hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof
(except where such representations and warranties expressly related to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date). In furtherance of the foregoing, each
New Grantor, as security for the payment and performance in full of the
Obligations, does hereby bargain, sell, convey, assign, set over, mortgage,
pledge, hypothecate and transfer to the Collateral Agent, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a Security Interest in all of the Collateral of such New
Grantor, in each case whether now or hereafter existing or in which it now has
or hereafter acquires an interest. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include each New Grantor. The Security Agreement is
hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or law).

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (e.g. a “pdf” or “tif’ file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Collateral Agent and the Company. This Supplement shall
become effective as to each New Grantor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such New Grantor and the Collateral Agent.

SECTION 4. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
type of organization or corporate structure of such New Grantor (iv) the Federal
Taxpayer Identification Number and organizational number of such New Grantor and
(v) the true and correct location of the chief executive office and principal
place of business and any office in which it maintains books of records relating
to Collateral owned by it and (b) as of the date hereof (i) Schedule II hereto
sets forth, in proper form for filing with the United States Copyright Office,
all of each New Grantor’s Copyrights registered or applied for with the United
States Copyright Office, (ii) Schedule III hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Patents registered or applied for with the United States Patent and
Trademark Office, (iii) Schedule IV hereto sets forth, in proper form for filing
with the United States Patent and Trademark Office, all of each New Grantor’s
Trademarks (and all applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.2 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
respective reasonable and documented out-of-pocket costs and expenses in
connection with this Supplement, including the reasonable and documented fees,
other charges and disbursements of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Administrative Agent and Collateral Agent
(and, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Company of such conflict and
thereafter, after receipt of the consent of the Company (which consent shall not
be unreasonably withheld or delayed), retains its own counsel, of another firm
of counsel for such affected Person).

[Signature Pages Follow]

[Signature Page – Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

                                , as New Grantor By:       Name:   Title:
                                    , as Collateral Agent By:       Name:  
Title:

[SIGNATURE PAGE TO SUPPLEMENT NO. [__] TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

COLLATERAL

 

Legal Name

   Jurisdiction of
Incorporation or
Organization    Type of
Organization or
Corporate
Structure    Federal Taxpayer
Identification
Number and
Organizational
Identification
Number    Chief Executive Office
and Principal Place of
Business



--------------------------------------------------------------------------------

Schedule II

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications:

 

OWNER

 

DESCRIPTION

 

APPLICATION NUMBER



--------------------------------------------------------------------------------

Schedule III

Patents

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications:

 

OWNER

 

DESCRIPTION

 

APPLICATION NUMBER



--------------------------------------------------------------------------------

Schedule IV

Trademarks

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

TRADEMARK

 

REGISTRATION
NUMBER

Applications:

 

OWNER

 

TRADEMARK

 

APPLICATION NUMBER